DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0196462).

	Regarding claims 1 and 13
	Kim et al. shows the display device comprising: display panels (110); a frame supporting the display panels (120); a first magnetic body disposed on the frame (140); and a second magnetic body disposed on at least a part of the display panels (130), wherein the first magnetic body (140) and the second magnetic body (130) overlap each other in a direction parallel to a surface of the display panels and a direction perpendicular to the surface of the display panels (see for example Figs. 1B-2 and 7C-8C and para. 0067, 0077 and 0129).


Regarding claim 13
	Kim et al. further shows, the display device comprising: display panels (110) disposed in a first direction and a second direction perpendicular to the first direction (taken to be an arrangement of a plurality of panels, see for example Fig. 1A); a frame supporting the display panels (120); a first magnetic body (140) disposed on the frame (120); and a second magnetic body (130) disposed on at least a part of the display panels (110), wherein display panels adjacent to each other among the display panels are disposed with a first interval (see Fig. 1A), the first magnetic body and the second magnetic body overlap each other in a direction perpendicular to a direction in which the frame extends and a direction perpendicular to a surface of the display panels, and the first magnetic body contacts the second magnetic body (see for example Figs. 1B-2 and 7C-8C and para. 0067, 0077 and 0129).


	Regarding claim 14
	Kim et al. further shows, wherein the display panels display an image (see para. 0062), the first magnetic body (140) and the second magnetic body (120) are spaced apart from each other (see Figs. 7C-8C), and display panels among the display panels that are adjacent to each other are disposed with a second interval (see Fig. 1A).

	Regarding claim 15
	Kim et al. further shows, wherein the first interval is greater than the second interval (taken to be inherent based on the movement or positioning of the panels that are adjacent to each other, see for example Fig. 1A and 0067, 0093, 0097 and 0099).



Allowable Subject Matter

Claims 2-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-12 and 16-20
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claims 1 and 13, having the further limitations as set forth in claims 2-12 and 16-20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2018/0067590), Kim et al. (US 2020/0194539) and Kim et al. (US 2020/0104090), all show a display device having magnets on the display panel or frame for supporting the displays to the frames or providing sensing information.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687